 

Exhibit 10.3

 

NEITHER THE ISSUANCE NOR SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

QUANTA, INC.

$30,000

TEN PERCENT (10%) CONVERTIBLE NOTE

DATED NOVEMBER 25, 2019

 

THIS NOTE (the “Note”) is a duly authorized Convertible Note of QUANTA, INC. a
Nevada corporation (the “Company”).

 

FOR VALUE RECEIVED, the Company promises to pay Livingston Asset Management LLC
(the “Holder”), the principal sum of Thirty Thousand Dollars and No Cents
($30,000.00) (the “Principal Amount”) the Maturity Date of May 31, 2020, and to
pay monthly interest on the Outstanding Principal Amount (“Interest”), at the
beginning of each calendar month, at the rate of ten percent (10%) per Annum
(the “Rate”) from the date of issuance.

 

  1) Accrual of Interest shall commence on the date of this Note at the Rate,
and shall be payable monthly on the first day of each calendar month. Upon an
Event of Default, the Rate shall be adjusted as set forth in Section 8. The
outstanding Principal Amount of this Note and all interest due shall be payable
in such coin or currency of the United States as at the time of payment is legal
tender for payment of public and private debts, at the address last appearing on
the Note Register of the Company as designated in writing by the Holder from
time to time. Absent any Event of Default, the Company shall pay the outstanding
Principal Amount of this Note on the Maturity Date, plus all accrued but unpaid
Interest, free of any withholding or deduction of any kind to the Holder as of
the Maturity Date and addressed to the Holder at the address appearing on the
Note Register.

 

 

 

 

This Note is subject to the following additional provisions:

 

  2) All payments on account of the outstanding Principal Amount and Interest on
this Note and all other amounts payable under this Note (whether made by the
Company or any other person) to or for the account of the Holder hereunder shall
be made in cash, free and clear of and without reduction by reason of any
present and future income, stamp, registration and other taxes, levies, duties,
cost, and charges whatsoever imposed, assessed, levied or collected by the
United States or any political subdivision or taxing authority thereof or
therein, together with interest thereon and penalties with respect thereto, if
any, on or in respect of this Note (such taxes, levies, duties, costs and
charges being herein collectively called “Taxes”).         3) The Holder of this
Note is entitled, at its option, at any time after the issuance of this Note, to
convert all or any lesser portion of the outstanding Principal Amount plus all
accrued but unpaid Interest into Common Stock at a conversion price per share
equal to fifty percent (50%) (“Discount”) of the lowest closing bid price for
the Company’s common stock during the twenty (20) trading days immediately
preceding the date of delivery by Holder to Company of the Conversion Notice
(the “Conversion Price”). The Common stock into which the Note is converted
shall be referred to in this agreement as “Conversion Shares”). The Holder may
convert this Note into Common Stock by delivering a conversion notice, the form
of conversion notice attached to the Note as Exhibit B (“Conversion Notice”),
executed by the Holder of the Note evidencing such Holder’s intention to convert
the Note. The Company shall bear any and all miscellaneous expenses that may
arise as a result of conversion and delivery of shares of common stock in
respect of the Note, including but are not limited to the cost of the issuance
of a Rule 144 legal opinion, transfer agent fees, equity issuance and deposit
fees, etc. At Holder’s option, any accrued costs paid by Holder may be
subtracted from the dollar amount of any conversion of the Note.

 

The Company will not issue fractional shares or script representing fractions of
shares of Common Stock on conversion, but the Company will round the number of
shares of Common Stock issuable up to the nearest whole share. The date on which
a Notice of Conversion is given shall be deemed to be the date on which the
Holder notifies the Company of its intention to so convert by delivery, by
facsimile transmission, email, or otherwise, of a copy of the Notice of
Conversion. Notice of Conversion may be sent by email to the Company, Attn:
Chief Executive Officer. At the Maturity Date, subject to Section 13 below, the
Company will pay any unconverted outstanding Principal Amount and accrued
Interest thereon, at the option of the Holder, in either (a) cash or (b) Common
Stock valued at a price equal to the Conversion Price determined as if the Note
was converted in accordance with its terms into Common Stock on the Maturity
Date.

 

 

 

 

Without in any way limiting the Holder’s right to pursue other remedies,
including actual damages and/or equitable relief, the parties agree that if
delivery of the Common Stock issuable upon conversion of this Note is not
delivered by the Deadline (3 Trading days) the Borrower shall pay to the Holder
$1,000 per day in cash, for each day beyond the Deadline that the Borrower fails
to deliver such Common Stock. Such cash amount shall be paid to Holder by the
fifth day of the month following the month in which it has accrued or, at the
option of the Holder (by written notice to the Borrower by the first day of the
month following the month in which it has accrued), shall be added to the
principal amount of this Note, in which event interest shall accrue thereon in
accordance with the terms of this Note and such additional principal amount
shall be convertible into Common Stock in accordance with the terms of this
Note. The Borrower agrees that the right to convert is a valuable right to the
Holder. The damages resulting from a failure, attempt to frustrate, interfere
with such conversion right are difficult if not impossible to qualify.
Accordingly the parties acknowledge that the liquidated damages provision
contained in this Section are justified.

 

If, by the relevant Delivery Date, the Company fails, unless such failure is due
to causes beyond the Company’s reasonable control or that of its Transfer Agent,
for any reason to deliver the Shares to be issued upon conversion of the Note
and after such Delivery Date, the Holder of the Note purchases, in an
arm’s-length open market transaction or otherwise, shares of Common Stock (the
“Covering Shares”) in order to make delivery in satisfaction of a sale of Common
Stock by such Holder (the “Sold Shares”), which delivery such Holder anticipated
to make using the Shares to be issued upon such conversion (a “Buy-In”), the
Holder shall have the right, to require the Company to pay to the Holder, in
addition to and not in lieu of the amounts due hereunder (but in addition to all
other amounts contemplated in other provisions of the Transaction Agreements,
and not in lieu of any such other amounts), the Buy-In Adjustment Amount (as
defined below). The “Buy-In Adjustment Amount” is the amount equal to the
excess, if any, of (x) the Holder’s total purchase price (including brokerage
commissions, if any) for the Covering Shares over (y) the net proceeds (after
brokerage commissions, if any) received by the Holder from the sale of the Sold
Shares. The Company shall pay the Buy-In Adjustment Amount to the Company in
immediately available funds immediately upon demand by the Holder. By way of
illustration and not in limitation of the foregoing, if the Holder purchases
shares of Common Stock having a total purchase price (including brokerage
commissions) of $11,000 to cover a Buy-In with respect to shares of Common Stock
it sold for net proceeds of $10,000, the Buy-In Adjustment Amount which Company
will be required to pay to the Converting Holder will be $1,000.

 

  4) No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to the payment of the outstanding
Principal Amount of this Note plus all accrued and unpaid interest at the
Maturity Date in the coin or currency herein prescribed. This Note is a direct
obligation of the Company. In the event of any liquidation, reorganization,
winding up or dissolution, repayment of this Note shall not be subordinate in
any respect to any other indebtedness of the Company outstanding as of the date
of this Note or hereafter incurred by the Company.

 

 

 

 

    Such non-subordination shall extend without limiting the generality of the
foregoing, to all indebtedness of the Company to banks, financial institutions;
other secured lenders, equipment lessors and equipment finance companies, but
shall exclude trade debts. Any warrants, options or other securities convertible
into stock of the Company issued before the date hereof shall rank pari passu
with the Note in all respects.         5) If at any time or from time to time
after the date of this Note, the Common Stock issuable upon the conversion of
the Note is changed into the same or different numbers of shares of any class or
classes of stock, whether by recapitalization or otherwise, then in each such
event the Holder shall have the right thereafter to convert the Note into the
kind of security receivable in such recapitalization, reclassification or other
change by holders of Common Stock, all subject to further adjustment as provided
herein. In such event, the formulae set forth herein for conversion and
redemption shall be equitably adjusted to reflect such change in number of
shares or, if shares of a new class of stock are issued, to reflect the market
price of the class or classes of stock issued in connection with the above
described transaction.         6) This Note shall be governed by and construed
in accordance with the laws of the State of New York. Each of the parties
consents to the exclusive jurisdiction of the state or Federal courts of the
State of New York residing in New York County in connection with any dispute
arising under this Note, and hereby waives, to the maximum extent permitted by
law, any objection, including any objection based on forum non coveniens, to the
bringing of any such proceeding in such jurisdictions. Each of the parties
hereby waives the right to a trial by jury in connection with any dispute
arising under this Note.         7) The following shall constitute an “Event of
Default”:

 

  a. The Company shall default in the payment of principal and/or monthly
interest on this Note when due, and same shall continue for a period of five (5)
days; or         b. Any of the representations or warranties made by the Company
herein, in any certificate or financial or other written statements heretofore
or hereafter furnished by the Company in connection with the execution and
delivery of this Note shall be false or misleading in any material respect at
the time made; or         c. The Company shall fail to perform or observe, in
any material respect, any other covenant, term, provision, condition, agreement
or obligation of any Note and such failure shall continue uncured for a period
of thirty (30) days after written notice from the Holder of such failure; or

 

 

 

 

  d. The Company fails to authorize or to cause its Transfer Agent to issue
shares of Common Stock upon exercise by the Holder of the conversion rights of
the Holder in accordance with the terms of this Note, fails to transfer or to
cause its Transfer Agent to transfer any certificate for shares of Common Stock
issued to the Holder upon conversion of this Note and when required by this
Note, and such transfer is otherwise lawful, or fails to remove any restrictive
legend on any certificate or fails to cause its Transfer Agent to remove such
restricted legend, in each case where such removal is lawful, as and when
required by this Note, the Agreement, and any such failure shall continue
uncured for five (5) business days; or         e. The Company shall make an
assignment for the benefit of creditors or commence proceedings for its
dissolution; or shall apply for or consent to the appointment of a trustee,
liquidator or receiver for its or for a substantial part of its property or
business; or         f. A trustee, liquidator or receiver shall be appointed for
the Company or for a substantial part of its property or business without its
consent and shall not be discharged within sixty (60) days after such
appointment; or         g. Any governmental agency or any court of competent
jurisdiction at the instance of any governmental agency shall assume custody or
control of the whole or any substantial portion of the properties or assets of
the Company and shall not be dismissed within sixty (60) days thereafter; or    
    h. Any money judgment, writ or warrant of attachment, or similar process in
excess of One Hundred Thousand ($100,000) Dollars in the aggregate shall be
entered or filed against the Company or any of its properties or other assets
and shall remain unpaid, unvacated, unbonded or unstayed for a period of sixty
(60) days or in any event later than five (5) days prior to the date of any
proposed sale thereunder; or         i. Bankruptcy, reorganization, insolvency
or liquidation proceedings or other proceedings for relief under any bankruptcy
law or any law for the relief of debtors shall be instituted by or against the
Company and, if instituted against the Company, shall not be dismissed within
sixty (60) days after such institution or the Company shall by any action or
answer approve of, consent to, or acquiesce in any such proceedings or admit the
material allegations of, or default in answering a petition filed in any such
proceeding; or

 

 

 

 

  j. The Company shall have its Common Stock suspended or delisted from an
exchange or over-the-counter market from trading for in excess of five trading
days, or shall fail to remain current with its financial filings.         k. The
Company effects, or attempts to effect, a reorganization similar in structure to
that provided in Section 251(g) of the Delaware General Corporation Law.

 

Then, or at any time thereafter, and in each and every such case, unless such
Event of Default shall have been waived in writing by the Holder (which waiver
shall not be deemed to be a waiver of any subsequent default) at the option of
the Holder and in the Holder’s sole discretion, the Holder may consider all
obligations under this Note immediately due and payable within five (5) days of
notice, without presentment, demand, protest or notice of any kinds, all of
which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately enforce any and all of the Holder’s rights and remedies provided
herein or any other rights or remedies afforded by law.

 

  8) If one or more of the “Events of Default” as described above shall occur,
then (a) the Rate shall increase to eighteen percent (18%), and (b) the Company
agrees to pay all costs and expenses, including reasonable attorney’s fees,
which the Holder may incur in collecting any amount due under, or enforcing any
terms of, this Note.         9) The Company covenants that until all amounts due
under this Note are paid in full, by conversion or otherwise, unless waived by
the Holder or subsequent Holder in writing, the Company shall:

 

  ● give prompt written notice to the Holder of any Event of Default or of any
other matter which has resulted in, or could reasonably be expected to result in
a materially adverse change in its financial condition or operations;         ●
give prompt notice to the Holder of any claim, action or proceeding which, in
the event of any unfavorable outcome, would or could reasonably be expected to
have a Material Adverse Effect (as defined in the Note Purchase Agreement) on
the financial condition of the Company;         ● at all times reserve and keep
available out of its authorized but unissued Common Stock, for the purpose of
effecting the conversion of this Note into Common Stock, such number of its duly
authorized shares of Common Stock as shall from time to time be sufficient to
effect the conversion of the three (3) times outstanding Principal Amount of
this Note plus accrued interest into Common Stock at the Conversion Price.

 

 

 

 

  10) Upon receipt by the Company of evidence from the Holder reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note,

 

  a. in the case of loss, theft or destruction, upon provision of indemnity
reasonably satisfactory to it and/or its transfer agent, or         b. (ii) in
the case of mutilation, upon surrender and cancellation of this Note, then the
Company at its expense will execute and deliver to the Holder a new Note, dated
the date of the lost, stolen, destroyed or mutilated Note, and evidencing the
outstanding and unpaid principal amount of the lost, stolen, destroyed or
mutilated Note.

 

  11) Reservation of Shares. Company shall instruct its transfer agent to
reserve at least five hundred thousand (500,000) shares of its Common Stock for
issuance to Holder in connection with conversion of this Note, and shall provide
Holder with a copy of such instruction letter.         12) The Holder may not
convert this Note to the extent such conversion would result in the Holder,
together with any affiliate thereof, beneficially owning (as determined in
accordance with Section 13(d) of the Exchange Act and the rules promulgated
thereunder) in excess of 9.99% of the then issued and outstanding shares of
Common Stock held by such Holder after application of this Section. Since the
Holder will not be obligated to report to the Company the number of shares of
Common Stock it may hold at the time of a conversion hereunder, unless the
conversion at issue would result in the issuance of shares of Common Stock in
excess of 9.99% of the then outstanding shares of Common Stock without regard to
any other shares which may be beneficially owned by the Holder or an affiliate
thereof, the Holder shall have the authority and obligation to determine whether
the restriction contained in this Section will limit any particular conversion
hereunder and to the extent that the Holder determines that the limitation
contained in this Section applies, the determination of which portion of the
principal amount of Note are convertible shall be the responsibility and
obligation of the Holder. If the Holder has delivered a Conversion Notice for a
principal amount of Note that would result in the issuance of in excess of the
permitted amount hereunder, without regard to any other shares that the Holder
or its affiliates may beneficially own, the Company shall notify the Holder of
this fact and shall honor the conversion for the maximum principal amount
permitted to be converted on such Conversion Date and, at the option of the
Holder, either retain any principal amount tendered for conversion in excess of
the permitted amount hereunder for future conversions or return such excess
principal amount to the Holder. The provisions of this Section may be waived by
a Holder (but only as to itself and not to any other Holder) upon not less than
65 days prior notice to the Company.

 

 

 

 

  13) Maximum Rate. All provisions herein made are expressly limited so that in
no event whatsoever, whether by reason of advancement of proceeds hereof,
acceleration of maturity of the unpaid balance hereof or otherwise, shall the
amount paid or agreed to be paid to Holder for the use of the money advanced
hereunder exceed the maximum rate of interest allowed to be charged under
applicable law (the “Maximum Rate”), regardless of whether or not there has been
an acceleration of the payment of principal as set forth herein. If, from any
circumstances whatsoever, the fulfillment of any provision of this Note or any
other agreement or instrument now or hereafter evidencing, securing or in any
way relating to the indebtedness evidenced hereby shall involve the payment of
interest in excess of the Maximum Rate, then, ipso facto, the obligation to pay
interest hereunder shall be reduced to the Maximum Rate; and if from any
circumstance whatsoever, Holder shall ever receive interest, the amount of which
would exceed the amount collectible at the Maximum Rate, such amount as would be
excessive interest shall be applied to the reduction of the principal balance
remaining unpaid hereunder and not to the payment of interest. This provision
shall control every other provision in any and all other agreements and
instruments existing or hereafter arising between the Company and Holder with
respect to the indebtedness evidenced hereby.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized, as of the date first written above.

 

Dated: November 25, 2019

 

QUANTA, INC.         By: /s/ Eric Rice                       Name: Eric Rice    
Chief Executive Officer  

 

 

 

 

Exhibit B.

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert $ _________ principal amount (plus
accrued interest) of this Note into Shares of Common Stock of QUANTA, INC., (the
“Company”), as of the date written below. No fee will be charged to the Holder
or Holder’s Custodian for any conversion, except for transfer taxes, if any.

 

Box Checked as to applicable instructions:

 

[  ]        The Borrower shall electronically transmit the Common Stock issuable
pursuant to this Notice of Conversion to the account of the undersigned or its
nominee with DTC through its Deposit Withdrawal Agent Commission system (“DWAC
Transfer”).

 

Name of DTC Prime Broker: _____________

 

Account Number: _____________

 

[  ]           The undersigned hereby requests that the Borrower issue a
certificate or certificates for the number of shares of Common Stock set forth
below (which numbers are based on the Holder’s calculation attached hereto) in
the name(s) specified immediately below:

 

Date of Conversion: _____________________________       Conversion Price:
_______________________________       Shares to Be Delivered:
___________________________       Outstanding Shares:
_____________________________       Is this Conversion Below 9.99%:     Yes /
    No       Remaining Principal Balance Due: __________________      
Signature: ______________________________________       Print Name:
______________________________________  

 

 

 

